NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                       MARK MEACHAM, Petitioner.

                         No. 1 CA-CR 13-0776 PRPC
                               FILED 5-7-2015


           Appeal from the Superior Court in Maricopa County
                          No. CR 1988-009053
                 The Honorable M. Scott McCoy, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane M. Meloche
Counsel for Respondent

Mark C. Meacham, Buckeye
Petitioner
                            STATE v. MEACHAM
                             Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the Court,
in which Judge Samuel A. Thumma and Judge Donn Kessler joined.


W I N T H R O P, Presiding Judge:

¶1           Petitioner, Mark C. Meacham (“Meacham”), petitions for
review of the dismissal of his petition for post-conviction relief filed
pursuant to Rule 32, Ariz. R. Crim. P. After considering the petition for
review, we grant review and deny relief for the reasons stated below.

¶2            After his first trial resulted in a mistrial, a second jury
convicted Meacham of five counts of sexual assault in 1989. The trial court
sentenced him to an aggregate term of sixty-three years’ imprisonment, and
we affirmed his convictions and sentences as modified on direct appeal. We
simultaneously denied relief after our review of the denial of his first
petition for post-conviction relief. See State v. Meacham, 1 CA-CR 89-1249, 1
CA-CR 91-0187 PR (consolidated) (Ariz. App. Aug. 27, 1992) (mem.
decision). Meacham now seeks review of the summary dismissal of his
second petition for post-conviction relief. We have jurisdiction pursuant to
Arizona Rule of Criminal Procedure 32.9(c).

¶3           Meacham argues his trial counsel for his second trial was
ineffective when counsel failed to inform him of a plea offer the State
purportedly made before the second trial began. Meacham claims he
would have accepted the “10 soft [time]” offer had he known about it.
Meacham argues his counsel was also ineffective when he failed to explain
to Meacham the risks of going to a second trial versus the benefits of
accepting a plea offer. This argument assumes there was a plea offer and
that counsel was aware of it.

¶4            Meacham concedes he learned about the alleged “10 soft”
offer in December 1990. He even attempted to raise these same issues in
1990 in a supplement to his first petition for post-conviction relief.
Regardless, Meacham argues he is entitled to raise these claims in a
successive, untimely petition for post-conviction relief based on the
Supreme Court decisions of Missouri v. Frye, ___ U.S. ___, 132 S. Ct. 1399
(2012), and Lafler v. Cooper, ___ U.S. ___, 132 S. Ct. 1376 (2012), both of which
Meacham argues constitute significant changes in the law. See Ariz. R.



                                       2
                           STATE v. MEACHAM
                            Decision of the Court

Crim. P. 32.1(g), 32.2(b) (recognizing that preclusion does not apply to
claims for relief based on a significant change in the law). In both cases, the
Supreme Court held a defendant has a right to effective assistance of
counsel during the plea bargain process. Frye, ___ U.S. at ___, 132 S. Ct. at
1407-08; Lafler, ___ U.S. at ___, 132 S. Ct. at 1384. In Frye, the court further
held the right to effective assistance includes the right to have counsel
communicate all formal, favorable plea offers to the defendant. ___ U.S. at
___, 132 S. Ct. at 1408. Meacham also relies on this court’s decision in State
v. Donald, which also held that the right to effective assistance of counsel
extends to the plea bargain process, and counsel must adequately
communicate all plea offers to the defendant. 198 Ariz. 406, 413, ¶¶ 14-17,
10 P.3d 1193, 1200 (App. 2000).1

¶5             We deny relief. Neither Frye nor Lafler are significant changes
in the law. In both opinions, the Supreme Court acknowledged it was
merely applying the existing law as defined in 1984 in Strickland v.
Washington, 466 U.S. 668, 687 (1984). See Frye, ___ U.S. at ___, 132 S. Ct. at
1409; Lafler, ___ U.S. at ___, 132 S. Ct. at 1384. Further, the Supreme Court
held in 1985 that the law announced in Strickland applied “to ineffective-
assistance claims arising out of the plea process.” Hill v. Lockhart, 474 U.S.
52, 57 (1985). Therefore, Meacham could have raised these claims and relied
on Supreme Court precedent in his first post-conviction relief proceeding
in 1990. Any claim a defendant could have raised in an earlier post-
conviction relief proceeding is precluded. Ariz. R. Crim. P. 32.2(a). We also
note that we decided Donald in September 2000, nearly twelve years before
Meacham initiated his second post-conviction relief proceeding. Meacham
offers no explanation for why he did not present any issue pursuant to
Donald in a timely fashion. Any Donald claim is, therefore, also precluded
as untimely.




1      Meacham also relies on Miles v. Martel, 696 F.3d 889 (9th Cir. 2012);
however, the Ninth Circuit vacated and withdrew this opinion. Miles v.
Martel, 704 F.3d 1010 (9th Cir. 2012).


                                       3
                 STATE v. MEACHAM
                  Decision of the Court

¶6   For the above reasons, we grant review and deny relief.




                        :ama




                           4